Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montero et al. (“A VISUALIZATION TOOL BASED ON TRAFFIC SIMULATION FOR THE ANALYSIS AND EVALUATION OF SMART CITY POLICIES, INNOVATIVE VEHICLES AND MOBILITY CONCEPTS”).
As per Claim 1 and 11, Montero et al. teaches a method/system (Abstract, Fig. 1-2), comprising: 
identifying and collecting data required to simulate a geographical area (section 2.1 “Providing real-time functions to access and modify vehicle attributes and driver behavior during the simulation. These libraries should offer the possibility of obtaining information related to vehicles, nodes and the arcs on the graph representing the network topology, traffic lights, computed paths, etc.”); 

    PNG
    media_image1.png
    635
    496
    media_image1.png
    Greyscale
; 
identifying a scenario to apply to the simulation (section 2.1 
    PNG
    media_image2.png
    71
    895
    media_image2.png
    Greyscale
), wherein the scenario is identified through employment on non-simulated data (section 2.1 “traffic flows on the road network”); and 

    PNG
    media_image3.png
    179
    890
    media_image3.png
    Greyscale
). 
As per Claim 2 and 12, Montero et al. teaches wherein the geographical area comprises a smart city (section 2 “emulate smart city policies by necessarily evaluating new vehicle types, probe vehicle sensors, navigation strategies and innovative mobility concepts such as multiple passenger ridesharing, then several ad hoc components in the traffic simulation model must be programmed using API extensions.”). 

As per Claim 10, Montero et al. teaches further comprising: 
monitoring performance of at least one infrastructure component of the simulated city (Fig. 3, section 2.4 “all the simulation scenario results for an experimental design (Figure 3). KPIs are obtained”); 
	generating a revised scenario based on changes to the performance of the at least one infrastructure component (Fig. 3 Scenarios generated by changing “Experiment Parameters”); and 
applying the revised scenario to the simulation (section 2.4 “replication execution”, Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al. (“A VISUALIZATION TOOL BASED ON TRAFFIC SIMULATION FOR THE ANALYSIS AND EVALUATION OF SMART CITY POLICIES, INNOVATIVE VEHICLES AND MOBILITY CONCEPTS”), as applied to claim1, 2 and 10-12 above, and further in view of Shahidehpour et al. (“Smart Cities for a Sustainable Urbanization”).
As per Claim 3 and 13, Montero et al. fails to teach explicitly wherein the scenario comprises a cyber-attack perpetrated against the city. 
Shahidehpour et al. teaches wherein the scenario comprises a cyber-attack perpetrated against the city (right column on Pg 32 
    PNG
    media_image4.png
    465
    394
    media_image4.png
    Greyscale
). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Shahidehpour et al. into Montero et al.’s invention to provide high-fidelity simulation and to provide optimization during a smart city design which improves the overall traffic efficiency in a smart city (Shahidehpour et al.: left column on Page 24).

As per Claim 4 and 14, Montero et al. fails to teach explicitly wherein the scenario comprises a catastrophical event (“attackers can manipulate traffic signals at multiple intersections across a smart city, causing city-wide catastrophic traffic congestion.” right column on Pg 32). 
4.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al. (“A VISUALIZATION TOOL BASED ON TRAFFIC SIMULATION FOR THE ANALYSIS AND EVALUATION OF SMART CITY POLICIES, INNOVATIVE VEHICLES AND MOBILITY CONCEPTS”), as applied to claim11, 2 and 10-12 above, and further in view of Jamei et al. (“Investigating the Role of Virtual Reality in Planning for Sustainable Smart Cities”).
As per Claim 5, Montero et al. fails to teach explicitly wherein the simulation engine comprises a game engine. 
Jamei et al. teaches wherein the simulation engine comprises a game engine (section 2.4). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jamei et al. into Montero et al.’s invention to obtain the invention as specified in Claim 6. In particular, a game engine as taught by Jame et al. would have been easily conceived by one having ordinary skill in the art to apply the information obtained from traditional simulation techniques and to provide real-time, naturally interactive, and good visualization of vast amounts of smart city data (section 2.4) and particularly to provide real-time simulations, and illustrate the environmental, social, and economic impacts of each design/planning scenario (section 2.4).

As per Claim 6, Montero et al. teaches wherein the non-simulated data comprises real-life data that is taken from the geographical area that is being simulated (section 3 “Transport information together with telecommunications infrastructures allow development of real-time systems to turn mobility into a service”; section 4, section 4.2 “Probe Vehicle penetration percentage. This fleet collects real-time data through their sensors.”). 
As per Claim 7, Montero et al. teaches wherein the non-simulated data includes performance data of a telecommunications network infrastructure of the geographical area (section 3 “Transport information together with telecommunications infrastructures allow development of real-time systems to turn mobility into a service”; section 4, section 4.2 “Probe 
As per Claim 9, Montero et al. teaches wherein the non-simulated data includes population data of the geographical area (Page 3205 
    PNG
    media_image5.png
    142
    848
    media_image5.png
    Greyscale
). 
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montero et al. (“A VISUALIZATION TOOL BASED ON TRAFFIC SIMULATION FOR THE ANALYSIS AND EVALUATION OF SMART CITY POLICIES, INNOVATIVE VEHICLES AND MOBILITY CONCEPTS”), in view of Jamei et al. (“Investigating the Role of Virtual Reality in Planning for Sustainable Smart Cities”), and further in view of Shahidehpour et al. (“Smart Cities for a Sustainable Urbanization”).
Montero et al. teaches most all the instant invention as applied to claims 1, 2 and 10-12 above.
Montero et al. as modified by Jamei et al. teaches most all the instant invention as applied to claims 5-7 and 9 above.
As per Claim 8, Montero et al. as modified by Jamei et al. fails to teach explicitly wherein the non-simulated data includes data taken from a power generation infrastructure of the geographical area. 

Montero et al., Jamei et al., Shahidehpour et al. are analogous art because they are all related to a simulation for smart cities.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Shahidehpour et al. into Montero et al. and Jamei et al.’s invention to obtain the invention as specified in Claim 8. In particular, a game engine as taught by Jame et al. would have been easily conceived by one having ordinary skill in the art to apply the information obtained from traditional simulation techniques and to provide real-time, naturally interactive, and good visualization of vast amounts of smart city data (section 2.4) and particularly to provide real-time simulations, and illustrate the environmental, social, and economic impacts of each design/planning scenario (section 2.4). Further motivation is to provide high-fidelity simulation and to provide optimization during a smart city design which improves the overall traffic efficiency in a smart city (Shahidehpour et al.: left column on Page 24).

6.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al. (“A VISUALIZATION TOOL BASED ON TRAFFIC SIMULATION FOR THE ANALYSIS AND EVALUATION OF SMART CITY POLICIES, INNOVATIVE VEHICLES AND MOBILITY CONCEPTS”), in view of Shahidehpour et al. (“Smart Cities for a Sustainable .
Montero et al. teaches most all the instant invention as applied to claims 1, 2 and 10-12 above.
Montero et al. as modified by Shahidehpour et al. teaches most all the instant invention as applied to claims 3-4 and 13-14 above.
As per Claim 15, Montero et al. as modified by Shahidehpour et al. fails to teach explicitly wherein the simulation engine comprises a game engine. 
Jamei et al. teaches wherein the simulation engine comprises a game engine (section 2.4). 
Montero et al., Jamei et al. and Shahidehpour et al. are analogous art because they are all related to a simulation for smart cities.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jamei et al. into Montero et al. and Shahidehpour et al.’s invention to provide high-fidelity simulation and to provide optimization during a smart city design which improves the overall traffic efficiency in a smart city (Shahidehpour et al.: left column on Page 24). In particular, a game engine as taught by Jamei et al. would have been easily conceived by one having ordinary skill in the art to apply the information obtained from traditional simulation techniques and to provide real-time, naturally interactive, and good visualization of vast amounts of smart city data (section 2.4) and particularly to provide real-time simulations, and illustrate the environmental, social, and economic impacts of each design/planning scenario (section 2.4).


As per Claim 17, Montero et al. as modified by Shahidehpour et al. teaches wherein the non-simulated data includes performance data of a telecommunications network infrastructure of the geographical area (Montero et al.: section 3 “Transport information together with telecommunications infrastructures allow development of real-time systems to turn mobility into a service”; section 4, section 4.2 “Probe Vehicle penetration percentage. This fleet collects real-time data through their sensors.”). 

As per Claim 18, Montero et al. as modified by Shahidehpour et al. teaches wherein the non-simulated data includes data taken from a power generation infrastructure of the geographical area (Shahidehpour et al.: Figure 10 & 20, “Energy Infrastructure” on Page 21-22, “electric power distribution system” on Page 30-31).

As per Claim 19, Montero et al. as modified by Shahidehpour et al. teaches wherein the non-simulated data includes population data of the geographical area (Montero et al.: Page 3205 
    PNG
    media_image5.png
    142
    848
    media_image5.png
    Greyscale
). 

As per Claim 20, Montero et al. as modified by Shahidehpour et al. teaches monitoring performance of at least one infrastructure component of the simulated city (Montero et al.: Fig. 3, section 2.4 “all the simulation scenario results for an experimental design (Figure 3). KPIs are obtained”); 
	generating a revised scenario based on changes to the performance of the at least one infrastructure component (Montero et al.: Fig. 3 Scenarios generated by changing “Experiment Parameters”); and 
applying the revised scenario to the simulation (Montero et al.: section 2.4 “replication execution”, Figure 3).

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fujimoto et al. (“DYNAMIC DATA DRIVEN APPLICATION SYSTEMS FOR SMART CITIES AND URBAN INFRASTRUCTURES”) discloses simulation system for smart cities and infrastructures.
Lugaric et al. (“Smart City - Platform for Emergent Phenomena Power System Testbed Simulator”) discloses smart grid simulation system in a smart city.

Karnouskos et al. ("Simulation of a Smart Grid City with Software Agents") discloses a Simulation of a Smart Grid City.
Jarrell et al. (US 20170301220 A1) discloses modular approach for smart and customizable security solutions and other applications for a smart city. 
Rodriguez et al. (US 20210392051 A1) discloses realistic simulation of an internet-of-things system.


	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146